Citation Nr: 1451491	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for hemorrhoids.  

2.  Entitlement to an initial rating in excess of 10 percent for aortic insufficiency and mitral regurgitation.

3.  Entitlement to an initial compensable rating for onychomycosis of the feet.  

4.  Entitlement to an initial compensable rating for anemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to July 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the "Virtual VA" system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Throughout the entire initial rating period on appeal, the Veteran has been in receipt of the maximum schedular rating for hemorrhoids; the Veteran's hemorrhoid disability has also not manifested anal perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, and ani pruritus.

2.  The Veteran's aortic insufficiency and mitral regurgitation has not more nearly approximating a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  

3.  The Veteran's onychomycosis of the feet does not cover an area of at least 5 percent, but less than 20 percent of the entire body, and does not require intermittent systemic therapy. 

4.  The record shows that the Veteran's anemia is asymptomatic with a hemoglobin reading of 38 gm/100ml.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2013).

2.  The criteria for an initial rating in excess of 10 percent for aortic insufficiency and mitral regurgitation have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7000 (2013).

3.  The criteria for a compensable rating for onychomycosis of the feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806, 7812 (2013).

4.  The criteria for a compensable rating for anemia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7700 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises from the Veteran's disagreement with the initial ratings following the grant of service connection for hemorrhoids, aortic insufficiency and mitral regurgitation, onychomycosis, and anemia, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the record.  Further, the Veteran was afforded VA examinations in April 2010, February 2011, and June 2012 to assist in determining the nature and severity of his service-connected disabilities currently on appeal.  As the VA medical examination reports were written after an interview with the Veteran, an examination of the Veteran, contain findings regarding the severity of the Veteran's disabilities, and discuss the relevant rating criteria, the Board finds that the VA medical examination reports to be adequate for rating purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Further, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

The Veteran is contesting the disability evaluations that were assigned following the grant of service connection for his hemorrhoid, aortic insufficiency and mitral regurgitation, onychomycosis, and anemia disabilities.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Rating for Hemorrhoids

By way of procedural background, the Veteran was initially granted service connection for hemorrhoids in a July 2010 rating decision.  The RO assigned a noncompensable rating, effective July 2, 2010, the date immediately following service separation.  Thereafter, in an August 2012 rating decision, the Veteran was awarded a 20 percent rating for hemorrhoids, effective July 2, 2010.  

Throughout the entire initial appeal period, the Veteran's hemorrhoids have been rated as 20 percent disabling under Diagnostic Code 7336.  38 C.F.R. § 4.114.  A 20 percent disability rating is the maximum evaluation available under that Diagnostic Code, which contemplates external or internal hemorrhoids that are manifested by persistent bleeding and with secondary anemia, or with fissures.  Id.  However, the Board's analysis does not end here as it must still consider whether the Veteran's service-connected disability warrants additional compensation under different provisions of the Rating Schedule.

The evidence includes service treatment records which indicated that the Veteran was treated for hematochezia (the passage of blood through the anus) in August 2006.  A colonoscopy at that time showed colitis, but was otherwise normal.  In August 2009, the Veteran was diagnosed with internal hemorrhoids and in October 2009, he underwent band ligation for internal hemorrhoids.  In January 2010, the Veteran was again diagnosed with internal hemorrhoids. 

The Veteran was afforded a VA examination in April 2010.  During the evaluation, the Veteran reported symptoms of swelling and mild bleeding two to three times per week.  A rectal exam revealed no external evidence of hemorrhoidal disease, tenderness, or fissures.  Digital rectal examination was declined by the Veteran.  The VA examiner diagnosed internal hemorrhoids status post partial surgical excision.

Post-service treatment records from the Naval Medical Center show that in October 2010 the Veteran was diagnosed with recurrent internal hemorrhoids and rubber banding was completed.  On January 2011, the Veteran was diagnosed with internal hemorrhoids with complication prolapsed.  At that time, his hemorrhoids were noted to be manually reducible.  In September 2011, the Veteran was diagnosed with internal prolapsed hemorrhoids.

In his April 2011 notice of disagreement, the Veteran indicated that his hemorrhoid condition had worsened.  He stated that the condition caused him to soil his clothes with blood, which led to having to leave work 2 to 3 times a week.  The Veteran specifically requested a 20 percent disability evaluation for the hemorrhoid disability.
In a February 2011 VA examination, the Veteran reported having internal hemorrhoids which were treated with band ligation in November 2010 and January 2011.  The Veteran stated that he experienced symptoms of rectal pressure, pain, and hematochezia 2 to 3 times a week.  He noted that he had to leave work in order to clean himself up as a result of rectal bleeding.  The Veteran denied any fecal incontinence.  He also denied any significant functional impairment with activities of daily living.  A physical examination revealed that the Veteran was in no apparent distress.  A rectal examination was declined as the Veteran stated that he did not have a hemorrhoidal flare.  The VA examiner diagnosed internal hemorrhoids status post band ligation in September 2009, November 2010, and January 2011 with improved but persistent symptoms.

In the Veteran's March 2012 substantive appeal (VA Form 9), the Veteran again  
indicated that his hemorrhoid disability warranted a 20 percent evaluation due to persistent bleeding.  

The Veteran was afforded another VA examination in June 2012.  The Veteran declined a digital examination at that time.  The examiner diagnosed the Veteran with internal mild to moderate hemorrhoids with prolapsing tips with irritated ends in the rectal-anal area.  The examiner noted that the Veteran had daily prolapsing and irritation which required him to change clothes frequently.  Anal perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, and ani pruritus were not noted by the examiner.  

Based on a review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 20 percent is not warranted for the entire initial rating period under any relevant Diagnostic Code.  As discussed above, a 20 percent rating is the highest available under Diagnostic Code 7336 for hemorrhoids.  Therefore, the Board has looked to other diagnostic codes to determine if a higher rating is warranted.  

In this case, no impairment of sphincter control has been shown; the Veteran has not reported, nor do the medical records indicate, that the Veteran has occasional involuntary bowel movement, necessitating wearing of a pad, which would warrant a 30 percent rating under Diagnostic Code 7332.  Therefore, a higher rating under Diagnostic Code 7332 is not warranted.  As stricture of the rectum and anus has not been shown, Diagnostic Code 7333 is inapplicable.  The Veteran has never been shown to have a prolapsed rectum, making Diagnostic Code 7334 also inapplicable.  Lastly, no fistulas have been shown, so a rating under Diagnostic Code 7335 is also not warranted.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7333, 7334, and 7335 (2013).  Moreover, in his April 2011 statement, the Veteran specifically requested a 20 percent evaluation for his hemorrhoid disability, which he has already been assigned.  For these reasons, the Board finds that a rating in excess of 20 percent for hemorrhoids is not warranted for the entire initial rating period on appeal.  

Rating for Aortic Insufficiency and Mitral Regurgitation

The Veteran was initially granted service connection for aortic insufficiency and mitral regurgitation in a July 2010 rating decision and assigned a noncompensable rating.  Thereafter, in an August 2012 rating decision, the Veteran was awarded a 10 percent rating for aortic insufficiency and mitral regurgitation, effective July 2, 2010, the date following service separation.  

The Veteran's aortic insufficiency and mitral regurgitation is currently rated as 10 percent disabling under Diagnostic Code 7000.  38 C.F.R. § 4.100.  Under Diagnostic Code 7000, for rating valvular heart disease, a workload of greater than seven METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with continuous medication required warrant a 10 percent evaluation.  The next higher evaluation of 30 percent is available where a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  An evaluation of 60 percent disabling is available where there has been more than one episode of congestive heart failure in the past year; where a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, the maximum evaluation of 100 percent disabling is warranted for chronic congestive heart failure; where a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000.

The evidence of record includes service treatment records which reflect that the Veteran complained of dyspnea in 2009.  In October 2009, an echocardiogram revealed mitral and aortic valve regurgitation with prolapse of the mitral valve.  The ejection fraction of 55 percent was noted as normal.  No other abnormalities were noted.  

The Veteran was afforded a VA examination in April 2010.  The examiner noted that an April 2010  EKG was  normal and there was no change in echocardiograph findings.  The Veteran was receiving no treatment and stated that he ran two to three miles three times a week.  The examiner diagnosed aortic insufficiency and mitral regurgitation and stated that the Veteran's disability did not interfere with work or activities of daily living, other than decreasing his aerobic exercise.  

In a following February 2011 VA examination report, the Veteran stated that his exercise tolerance had diminished in the last six months.  He reported having dyspnea with climbing four flights of stairs or with walking two to four miles when exercising twice a week.  The examiner noted that the Veteran submitted an October 2010 echocardiogram from the Naval Medical Center, which revealed normal left ventricular systolic function with an ejection fraction of 65 percent, mild to moderate aortic regurgitation, and some degree of mitral regurgitation.  A exercise treadmill test from the Naval Medical Center dated in January 2011 revealed negative maximal stress test with METs measuring 13.9.  The Veteran denied reports of paroxysmal nocturnal dyspnea, orthopnea, or chest pain.  There was no evidence of hospitalization for the Veteran's heart disease and no current treatment.  With regard to functional limitation, the VA examiner noted that the Veteran felt more fatigued overall, but was able to perform his occupational duties.  No significant functional limitation with the basic activities of daily living was noted.

The Veteran was afforded another VA examination in June 2012.  The Veteran again reported having difficulty running.  The examiner noted that the Veteran had undergone an exercise stress test in January 2011 that revealed no abnormalities with METs measuring 13.9.  The examiner also noted an interview-based METs of greater than seven but not greater than 10.  There was no evidence of cardiac hypertrophy or dilation, and the examiner noted that ejection fraction was 65 percent in the October 2010 echocardiogram from the Naval Medical Center.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence does not support the assignment of an initial rating in excess of 10 percent for the Veteran's aortic insufficiency and mitral regurgitation disability.  While the Veteran has complained of dyspnea, there is no evidence that the Veteran manifested a workload greater than five METs but not greater than seven METs as contemplated under Diagnostic Code 7000 for a 30 percent rating.  The Veteran was also found able to perform occupational duties and had no significant functional limitation with the basic activities of daily living.  For these reasons, the Board finds that the preponderance of the evidence is against the claim, and the claim for an initial rating in excess of 10 percent for aortic insufficiency and mitral regurgitation must be denied.

Rating for Onychomycosis

The Veteran maintains that a compensable rating is warranted for the service-connected onychomycosis disability.  The Veteran's onychomycosis disability is not specifically listed in the rating schedule and has been consistently rated by analogy by the RO under Diagnostic Code 7813.  

Diagnostic Code 7813 states that dermatophytosis (ringworm of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), other scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.
As the Veteran's onychomycosis affects only his feet and has not been shown to cause any scarring, the Board will rely on Diagnostic Code 7806, governing dermatitis.  Diagnostic Code 7806 provides that a noncompensable rating is warranted when less than 5 percent of the entire body is affected, and the condition requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic 7806.  

Service treatment records indicate that the Veteran was diagnosed with onychomycosis of the right great toe in May 1994.  He was treated for right great toe onychomycosis in February 1999, July 2000, June 2002, March 2007, and August 2009.  Bilateral involvement was noted in July 2002 and August 2002. 

During an April 2010 VA examination report, the Veteran noted having bilateral onychomycosis which had been treated with medication and nail removal.  He reported continued involvement of the medial aspect of the right great toenail.  The Veteran denied incapacitation and interference with work or activities of daily living.  He also denied any current treatment.  Upon physical examination, the examiner noted that the right great toenail medial aspect showed discoloration and thickening, characteristic of onychomycosis.  There was no tenderness and no evidence of secondary infection.  The VA examiner noted bilateral onychomycosis symptoms on right currently.  The affected area was noted to be less than 1 percent of the total body surface area and was not exposed.  

In an April 2011 notice of disagreement, the Veteran stated that he had been treating the onychomycosis disability with medication.  He also reported having had to remove his nails twice.  The Veteran requested a 30 percent rating for the onychomycosis disability.  

In a June 2012 VA examination report, the Veteran stated that he had used topical antifungal medication for the onychomycosis disability.  Upon physical examination, the VA examiner stated that there were no scars associated with the Veteran's skin disability and less than 5 percent of the Veteran's total body surface and 0 percent of exposed areas was affected by the onychomycosis.

Upon review of all the evidence of record, both lay and medical, the Board finds that an initial compensable rating for onychomycosis is not warranted at any time during the appeal period.  in order to obtain a higher, 10 percent, rating under Diagnostic Code 7806, the onychomycosis disability must cover an area of at least 5 percent, but less than 20 percent of the entire body, or require intermittent systemic therapy.  Here, the medical evidence shows that the April 2010 and June 2012 VA examiners specifically found the Veteran' skin disorders to cover less than five percent of his total body area.  

Further, in the June 2012 VA examination report, the Veteran reported using topical antifungal medication; however, there is no evidence that the Veteran's onychomycosis of the feet has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The topical antifungal medication was used on the affected areas, and is not considered systemic therapy. "Systemic" therapy is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012); Perkins v. Peake, No. 05-3731, 2008 WL 2446312, at *1 n.1. (Vet. App. June 11, 2008) (unpublished single-judge disposition) (noting definition).

Based on the foregoing, the Board concludes that the disability due to the Veteran's onychomycosis of the feet is not manifested by symptomatology that more nearly approximates the criteria for an initial compensable rating for the disorder.  See 
38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claim, and the claim for an initial compensable rating for onychomycosis of the feet must be denied.

Rating for Anemia

The Veteran maintains that a compensable rating is warranted for the service-connected anemia disability.  The Veteran's anemia disability is specifically listed in the rating schedule under Diagnostic Code 7700.  38 C.F.R. § 4.117.

Diagnostic Code 7700  provides that anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia shall be rated as 0 percent disabling with Hemoglobin 10 gm/100ml or less, asymptomatic; 10 percent disabling with Hemoglobin 10 gm/100ml or less with findings such as weakness, easy fatigability or headaches; 30 percent disabling with Hemoglobin 8 gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath; 70 percent disabling with Hemoglobin 7 mg/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months); and 100 percent disabling with Hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.

The Veteran underwent a VA examination in April 2010.  The examiner noted that the Veteran's service treatment records showed a low-normal hematocrit throughout the majority of his flying career.  The Veteran was noted to have a hematocrit of 36.4 in July 2006.  Further the examiner noted that, other than multivitamins with iron, the Veteran was undergoing no treatments and his colonoscopy was normal.  The Veteran also reported no symptoms of anemia and the examiner noted that his more recent onset of dyspnea on exertion was after the initial diagnosis of low-normal hematocrit. No interference with work or activities of daily living was noted during the examination.  

In his April 2011 notice of disagreement, the Veteran indicated that this condition had worsened in observable and measureable ways since 2005.  He stated that his condition had affected his ability to participate in activities with his family.  

The Veteran was afforded a VA examination in February 2011 for his hemorrhoids and aortic insufficiency and mitral regurgitation disabilities.  During a physical examination, the examiner noted that there was no evidence of conjunctiva, nail or skin pallor to suggest anemia.

In a June 2012 VA examination report, the Veteran's hemoglobin was reported as 38 gm/100ml.  It was also noted that the Veteran currently had no findings, signs and symptoms due to a hematologic or lymphatic disorder or to treatment for a hematologic or lymphatic disorder, including dyspnea, headaches, or weakness.

Upon review of all the evidence of record, both lay and medical, the Board finds that a compensable rating for anemia is not warranted for the entire initial rating period on appeal.  The record shows that the Veteran's anemia is stable with a hemoglobin reading of 38 gm/100ml.  This does not more nearly approximate a reading of 10 gm or less, which is one of the requirements for a compensable rating under Diagnostic Code 7700.  Further, although the Veteran was noted to have an hematocrit of 36.4 in July 2006, this was prior to the appeal period currently on appeal.  See Veteran's February 2010 initial claim for VA compensation benefits.  The evidence also does not demonstrate that the Veteran's anemia has caused weakness, easy fatigability, or headaches as contemplated by a 10 percent disability rating under Diagnostic Code 7700.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim for an initial compensable rating for anemia must be denied.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for each of the Veteran's disabilities specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  Symptoms related to the Veteran's hemorrhoid disability are specifically contemplated under Diagnostic Code 7336, to include persistent bleeding.
  
The Veteran's aortic insufficiency and mitral regurgitation reflecting a workload of greater than seven METs but not greater than 10 METs is specifically contemplated under Diagnostic Code 7000.  

Further, symptoms relating to the Veteran's onychomycosis of the feet are adequately considered under Diagnostic Code 7806 (dermatitis); however, the Veteran's skin disorder had not been found to cover an area of at least 5 percent, but less than 20 percent of the entire body, or require intermittent systemic therapy. 

The Veteran's asymptomatic anemia with a hemoglobin reading of 38 gm/100ml is adequately considered under Diagnostic Code 7700.  The schedular rating criteria specifically allows for different ratings based on hemoglobin readings and associated symptoms. 

A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's low back disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for Temporary Disability Individual Unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the issue of employability has not been raised by the record.  In an April 2010 VA examination report, the Veteran reported that he served as a Navy commander and would retire from service in July 2010 with 23 years of military service.  The Veteran has not contended that he is unable to obtain or sustain gainful employment as a result of his service-connected disabilities.  Further, the evidence does not indicate that the Veteran's service-connected aortic insufficiency and mitral valve regurgitation, onychomycosis, hemorrhoids, or anemia would prevent him from being employed.  As such, the issue of unemployability has not been raised and consideration of TDIU is not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 20 percent for hemorrhoids is denied.

An initial rating in excess of 10 percent for aortic insufficiency and mitral regurgitation is denied.

An initial compensable disability rating for onychomycosis of the feet is denied.

An initial compensable rating for anemia is denied.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


